OPINION
WOODLEY, Presiding Judge.
The offense is carrying a prohibited weapon (Art. 483 Vernon’s Ann.P.C.); the punishment, a fine of $100.00.
The complaint and information charge that appellant did “unlawfully carry on and about his person a hand chain.”
This court held, in Spigener v. State, 166 Tex.Cr.R. 466, 314 S.W.2d 832, that the portion of Art. 483, supra, making it unlawful to carry a “hand chain” was of such doubtful construction as to be inoperative under the 14th Amendment to the Constitution of the United States and Art. I, Section 19, of the Texas Constitution, Vernon’s Ann.St.
Our able State’s Attorney concedes that the conviction cannot be affirmed.
The judgment is reversed and the pros ecution is ordered dismissed.